     Case 1:19-cv-01389-GBD-SDA Document 116 Filed 08/06/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             8/6/2020
 Akeel Abdul Jamiel,

                                Plaintiff,
                                                              1:19-cv-01389 (GBD) (SDA)
                    -against-
                                                              ORDER
 Abel Viveros et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of the attached email that was sent by Plaintiff to Chambers

yesterday. Plaintiff is reminded that parties are not authorized to communicate with the Court

via email or ex parte (without copying the other side) and all communication should be via letter

filed on ECF. While the Court will continue to email copies of Orders to Plaintiff as a courtesy and

to ensure timely receipt, Plaintiff should not substantively respond to such emails.

       To the extent that Plaintiff objects to any of Defendants’ document requests he should

inform Defendants and, if the parties cannot agree on a resolution, Defendants can make a

motion to compel production, which will be resolved promptly by the Court. Plaintiff is not

expected to produce documents that are not within his possession, custody or control.

Nonetheless, the scope of discovery in federal court is broad and given the short amount of time

before Plaintiff’s scheduled deposition, the parties are strongly encouraged to work together in

good faith to come to an agreement regarding the documents to be produced by Plaintiff.

       A copy of this Order will be mailed and emailed to Plaintiff by Chambers.
    Case 1:19-cv-01389-GBD-SDA Document 116 Filed 08/06/20 Page 2 of 3




SO ORDERED.

DATED:        New York, New York
              August 6, 2020

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
     Case 1:19-cv-01389-GBD-SDA Document 116 Filed 08/06/20 Page 3 of 3


From:            Akeel Abdul
To:              Aaron NYSD Chambers
Subject:         Re: 1:19-cv-01389-GBD-SDA, Jamiel v. Viveros et al
Date:            Wednesday, August 05, 2020 9:30:51 PM


Thank you your honor.
The defendants asking for my criminal record and other paperwork that have nothing to do
with this civil case. They want to treat me as if I am on trial for a crime I committed. If I
submit my cell phone and laptop then how can I receive emails and do my paperwork. Also
they want all the paperwork pertaining to this lawsuit and the Sullivan county lawsuit
paperwork. I have lost my old laptop that crashed and most of the paperwork I have did on it.
Most of the things they want from me are Absurd. But I will submit what ever I have and
capable of producing. Also I have been hearing rumors that Maison Kayser have a hand in on
the hits that’s been put on me recently. I don’t know how true it is but Authorities will get to
the bottom of it real soon and everything will surface. Just yesterday I submitted a criminal
complaint to the FBI headquarters in Washington D.C and I’m awaiting for the truth to come
out. Thank you your honor and it’s been an honor receiving another email from your
chambers.

Sincerely
Mr. jamiel

Sent from my iPhone

On Aug 5, 2020, at 1:44 PM, Aaron NYSD Chambers
<Aaron_NYSDChambers@nysd.uscourts.gov> wrote:


       Good afternoon,

       Please see the enclosed Order that was filed yesterday, ECF No. 115.

       Thank you.

       Katherine Lopez
       Courtroom Deputy to the Hon. Stewart D. Aaron, U.S.M.J.
       U.S. District Court, SDNY


       <ECF No. 115.pdf>
